                                                                                    Duration:
                          Case 1:21-mj-06071-UA Document 4 Filed  06/15/21
                                                               Proceeding via: Page 1 of 2 AT&T
                                                                                 CourtCall
DOCKET No. _____________________________                             DEFENDANT _______________________________________


AUSA ___________________________________                             DEF.’S COUNSEL ___________________________________
                                                                      RETAINED      FEDERAL DEFENDERS    CJA    PRESENTMENT ONLY
   _____________________ INTERPRETER NEEDED
                                                                                  DEFENDANT WAIVES PRETRIAL REPORT

   Rule 5         Rule 9        Rule 5(c)(3)      Detention Hrg.        DATE OF ARREST ________________            VOL. SURR.
                                                                        TIME OF ARREST ________________            ON WRIT
   Other: ________________________________________                      TIME OF PRESENTMENT __________


                                                             BAIL DISPOSITION
                                                                                                                   SEE SEP. ORDER
   DETENTION ON CONSENT W/O PREJUDICE            DETENTION: RISK OF FLIGHT/DANGER         SEE TRANSCRIPT
   DETENTION HEARING SCHEDULED FOR: ________________________
   AGREED CONDITIONS OF RELEASE
   DEF. RELEASED ON OWN RECOGNIZANCE
   $_______________ PRB   ________FRP
   SECURED BY $_______________ CASH/PROPERTY: __________________________________________________________
   TRAVEL RESTRICTED TO SDNY/EDNY/_____________________________________________________________________
   TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
   SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

   PRETRIAL SUPERVISION:    REGULAR         STRICT    AS DIRECTED BY PRETRIAL SERVICES
   DRUG TESTING/TREATMT AS DIRECTED BY PTS        MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
   DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

   HOME INCARCERATION        HOME DETENTION      CURFEW       ELECTRONIC MONITORING     GPS
   DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

   DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR]     DEF. TO CONTINUE OR START EDUCATION PROGRAM
   DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

  DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
  DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: ___________________________
______________________________________________________; REMAINING CONDITIONS TO BE MET BY: _____________

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:




   DEF. ARRAIGNED; PLEADS NOT GUILTY                          CONFERENCE BEFORE D.J. ON _______________
   DEF. WAIVES INDICTMENT
   SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL _______________

For Rule 5(c)(3) Cases:
   IDENTITY HEARING WAIVED                                           DEFENDANT TO BE REMOVED
   PRELIMINARY HEARING IN SDNY WAIVED                                CONTROL DATE FOR REMOVAL: _______________


PRELIMINARY HEARING DATE: ________________                           ON DEFENDANT’S CONSENT

DATE: ______________________                                                __________________________________________________
                                                                            UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
WHITE (original) – COURT FILE        PINK – U.S. ATTORNEY’S OFFICE       YELLOW – U.S. MARSHAL    GREEN – PRETRIAL SERVICES AGENCY
Rev’d 2016
                                  Case 1:21-mj-06071-UA Document 4 Filed 06/15/21 Page 2 of 2



            IN THE UNITED STATES                   O DISTRJCT COURT                     0    COURT OF Al'PEALS           0    OTHER (Specify below)
    IN TE:E CASE OF                                                                                                                                                          LOCATION NUMBER
                                                                                    FOR
                                      V.

                                                                                    AT



        PERSON REPRESENTED - (Show you, full 11ame)                                                                           0 Defendant - Adult                            DOCKET N1JMBERS
                                                                                                                         2   D    Defendant - Juvenile                 Magistrate Judge



          --~(_u_y\ot ,-hc.-_~cs                                                                                             D    Appellant
[                                                                                                                        4   D    Probation Violator                   District Court

                                                                                                                             D    Supervised Release Violator
                                                                                                                             D    Habeas Petitioner                    Court of Appeals

                                                                                0 Felony                                 7   D    2255 Petitioner
                                                                                0 Misdern eanor                              D    Material Witness
                                                                                                                             D    Other (Specify)




                                           Are you now employed?                0           Yes    $_   No    0   Self-Employed

                                           Name and address of employer.

                                                 IF YES, how much do you                                           IF NO, give month and year of last employment? _ _ _ _ _ _ _ __
                                                        earnperm • nfu? $                                                    How much did you earn per month? $
                      EMPLOY-
                      MENT                 If married, is your spouse employed?                    0    Yes   O   No

                                                                                                                                       If you are a minor under age 21,
                                             IF YES, bow much does your                                                      what is tbe approxllIJ ate monthly income
                                                spouse earn per month? $                                                           of your parent(s) or guardian(s)?    $


                                           Have you received within the past 12 months any income from a business 1 profession or other form of self-employment, or in the
    INCOME &                               form of rent payments, interest, dividends, retirement or annuity'payments, or other sources?             Yes    O No
      ASSETS
                      OTHER
                      INCOME                       IF YES, give the amount
                                                    received and identify the
                                                                     sources

                      CASH                 Do you have any cash on hand or money in savings or checking accounts?                   Yes   O    No     IF YES, total amount?      $



                                           Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (exclud.in.g ord.in.ary household fumishings
                                           and clothing)? O Yes O No
                                                                                                  VALUE                                             DESCRIPTION
                      PROP-                         IF YES, give value and          $ _ _ _ _ _ _ _ __                        /
                      ERTY                              description for each        $ _ _ _ _ _ _ _ __                   ('/ ;
                                                                                    $ _ _ _ _ _ _ _ __

                                                                                    $
                                                                                        ---------
                                                                MARITAL STATUS                                          List persons you actually support and your relationship to them
                                                           _ _ _ Single                                    Total             2    adul:\:       OO~-c,, s
                               DEPENDENTS                        Married                                   No. of
                                                           ~Widowed                                      Dependents
                                                                    Separated or Divorced
    OBLIGATIONS &
        DEBTS                                                                                                                                                                        MONTHLY
                               DEBTS &                                                        DESCRIPTION                                           TOTAL DEBT                       PAYMENT
                               MONTHLY BILLS                                                (.Sfxno~ 3                       I.J1/at1~                                      $   ---=L=-H.._,C"-'_ _
                               (Rent, utiliti~s, loans,                                                                                                                          c,J,c,.,, t- (cC
                               charge accounts, etc.)                                                                                                                       $_~_e:::
                                                                                                                                                                                 __
                                                                                                                                                                            $                   50L-   5,SL
                                                                            :-Stb1u~f-
\~rtify   under penalty,,°f   Jli:.iry   that tbe foregoing is true aud corre'ct.             ·
                                                                                                                                                                                     2cL


 ~--~                           ~~TUREOFDEFENDANT                                                                                                                   Date



                                                                                                              •
                                               (OR PERSON RIP RESENTED)




                                                                      (PRINT)
                                                                                                                      APPROVED                •      DENIED

                                                                                                                                                                                          June 15, 2021
ASSISTANT UNITED STATES ATTORNEY (PRINT)                                                                      SIGNATURE OF ffiDICIAL OFFICER                                              DATE
